Citation Nr: 0623539	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active military service from February 1951 to 
January 1954.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which 
the RO denied the veteran's claim (filed by his 
representative) for separate 10 percent ratings for tinnitus 
of each ear.  The veteran's representative filed a notice of 
disagreement (NOD) in November 2003, the RO issued a 
statement of the case (SOC) in December 2003, and the 
veteran's representative filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.  


CONCLUSION OF LAW

The claim for separate schedular 10 percent disability 
ratings for bilateral tinnitus is without legal merit.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002-2005).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In connection with the claim on appeal, the appellant and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As will 
be explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

The veteran has requested separate 10 percent ratings for his 
service-connected bilateral tinnitus.  The RO denied the 
veteran's request because, under Diagnostic Code 6260, there 
is no provision for assignment of a separate 10 percent 
rating for tinnitus in each ear.  The veteran appealed that 
decision to the Board.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.

Recently, the Federal Circuit reversed the decision of the 
Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The Board has considered all arguments advanced on behalf of 
the appellant; however, in view of the foregoing, the Board 
must conclude that the version of Diagnostic Code 6260 in 
effect prior to June 2003 precludes assignment of more than a 
single 10 percent rating for tinnitus.  Therefore, the 
appellant's claim for separate 10 percent ratings for his 
bilateral tinnitus must be denied under both the former and 
revised versions of the regulation.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


